In re application of							:
Bjarne Harbo et al.							:		
Serial No. 16/346,044							:	DECISION ON
Filed:	April 29, 2019 							:	PETITION
For:  A METHOD FOR ATTACHING TWO WINDOW COMPONENTS	:

This is a decision on the Petition under 37 CFR 1.144 filed on August 31, 2022 seeking TC Director review of the restriction requirement set forth in the Final Rejection of May 12, 2022 and the withdrawal of claims 16 to 21. This application was filed under 35 U.S.C. 371 and is subject to the unity of invention restriction standard. 

A Requirement for Restriction was mailed on July 01, 2021 that contained an election of species requirement between the attachment/bonding process of attaching two window components. The species were directed to (I) using an adhesive, (II) melting an anchor, and (III) injection molding. Applicants’ elected specie I without traverse in the response filed on September 28, 2021. A Non-Final Office Action followed on November 05, 2021. A response was filed on February 07, 2022 that included an amendment adding claims 16-21. On May 12, 2022, a Final Rejection was mailed that held claims 16-21 as being withdrawn based on the original election by presentation. The Applicants’ traversed the withdrawal of claims 16-21 in a response filed on August 10, 2022. An Advisory Action was mailed on August 30, 2022, which did not address this traversal of withdrawn claims 16-21.

The Petition includes the following arguments:
(1) Independent claims 1, 16, and 19 all recite the same inventive concept, i.e., a method of attaching a second window component to a first window component by introducing an anchor portion into a cavity wherein the anchor portion is an adhesive provided in a layer between an engraved surface of the first window component and the second window component.
(2) The shared technical features between independent claims 1, 16, and 19 are novel and non-obvious over the cited prior art in the Final Rejection. Thus, these claims share a special technical feature and cannot be restricted under unity of invention.
(3) There would not be a serious examination or search burden on the Examiner if restriction was not required.
(4) Lack of unity of invention is required to be made prior to final action, so it was inappropriate to make the lack of unity requirement withdrawing claims 16-21 for the first time in the Final Rejection.

Arguments (2)-(4) are not persuasive for the following reasons:
(A) With respect to argument (2), this argument is based on whether the present claims are not obvious over the combined teachings of Nishikawa in view of Callie. Since this argument is directed to the merits of an outstanding prior art rejection, it is not a petitionable under 37 C.F.R. 1.181(a), which states that petitions may only be taken to the Director from any action of an examiner that is not subject to appeal to the Patent Trial and Appeal Board.



(B) With respect to argument (3), the unity of invention restriction standard does not require that the Office establish that there would be a serious burden if restriction was not required.
(C) With respect to argument (4), the holding of an election by presentation is proper in a Final Office Action. See MPEP 818.02(a).

However, argument (1) is persuasive because is it agreed that claims 16-21 added in the February 07, 2022 response are directed to the elected invention. Specifically, claims 16-21 are directed to the invention set forth as specie I in the original restriction requirement. Specifically, contrary to the assertion made in the Final Rejection, independent claims 1, 16, and 19 are not mutually exclusive and are directed to the originally elected specie of using an adhesive to attach two window components. 

Accordingly, the Petition to withdraw the holding of claims 16-21 as being directed to a non-elected invention is GRANTED. This Final Rejection of May 12, 2022 is vacated and upon the mailing of this Decision, this application will be forwarded to the Examiner for a new Office Action on the merits that encompasses claims 1-7 and 13-21. 



/ALEXA D NECKEL/______________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

MEREK, BLACKMON & VOORHEES, LLC673 S. WASHINGTON ST.ALEXANDRIA VA 22314